NELSON, District Judge.
This is an indictment framed under the act of September 26, 1888, found in Supp. Eev. St. LT. S. p. 621. The defendant is charged with depositing in the mail a postal card upon which terms and language of a defamatory and tinea toning character were written, calculated, by the terais, manner, and style of display, and obviously intended, to reflect injuriously upon the character and conduct of one A. B. Darling. The ■ postal card is in the words following:
“Nov. 16-93.
“A. B. Darling, Herman, Minnesota—Gentlemen: You must do something on your note. I wish you 1o jiay the int. and one hundred dollars of the principal. You have been fighting time all along, and now at the end you remit nothing. If I do not hear from you, I must be around. I will garnishee and foreclose. But I do so dislike to do this if you'will only be hall' white. Iiep.,
“Andrew J. Smith, Citizens’ Bank of Sauk Centre, Sauk Centre, Minn.”
If the defendant had merely requested payment of a part of the debt, and stated that, if not complied with, he would take legal steps by garnishee process or foreclosure to secure it, there would be some doubt about the language used being of such a threatening character as to render the postal card nonmailable, and within the purview of the law. But the latter part of the postal card contains an expression which manifestly was intended to reflect injuriously upon the character of Mr. Darling, when taken in connection with the preceding language used. No other construction can be put upon the following paragraph: “But I do so dislike to do this [garnishee and foreclose] if you will only be half white.” The writer thus indicates that the person addressed was dishonest, and his reputation not spotless. Such imputation upon his character, expressed upon a postal card deposited in the mail, is a reflection prohibited by lav/. Demurrer overruled.